—Appeals (1) from a judgment of the County Court of Albany County (Cheeseman, J.), rendered September 4, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree, and (2) from a judgment of said court (Turner, Jr., J.), rendered September 11, 1991, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to criminal possession of a controlled substance in the third degree. Defendant had previously been adjudicated a youthful offender and sentenced to five years’ probation following his conviction of attempted reckless endangerment in the first degree. As a result of his possession conviction, defendant was also charged with violation of probation and subsequently pleaded guilty to that charge as well. Defendant was sentenced to a term of impris*945onment of 2 to 6 years for the possession conviction and, subsequently, to a consecutive term of imprisonment of ÍVz to 4 years on his conviction of violation of probation. Defendant appeals both sentences, contending that they are harsh and excessive.
Defendant’s plea to the possession charge was in satisfaction of a two-count indictment which included the more serious crime of criminal possession of a controlled substance in the second degree. In addition, defendant pleaded guilty to both that charge and the violation of probation charge knowing that he would receive the sentences imposed, which in the case of the possession conviction is much less than the harshest possible. Given these facts, as well as defendant’s criminal record and his obvious inability to abide by the terms of his probation, we find no basis to disturb the sentences imposed by County Court.
Mercure, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgments are affirmed.